DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10623794 in view of Schmidt et al. (US 2015/0381690).
Application claim 1 recites, in part, “a temporal boundary between successive chunks providing a switching point between the selected format and the new format.” Apart from the aforementioned limitations, patent claim 1 substantially encompasses the limitations presented in application claim 1.
Schmidt provides a teaching for a temporal boundary between successive chunks providing a switching point between the selected format and the new format 
Considering Schmidt, a person of ordinary skill in the art would conclude that the invention defined in application claim 1 would have been an obvious variation of the invention defined in claim 1 of the patent. Although the conflicting claims are not identical, the application claim is not patentably distinct from the patent claim because the examined application claim would have been obvious over the patent claim when considered with the cited prior art.

Claim 3 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 8 of U.S. Patent No. 10623794 in view of Schmidt et al. (US 2015/0381690). Although the claims at issue are not identical, they are not patentably distinct from each other because the claimed subject matter is not patentably distinct from the subject matter claimed in the commonly owned patent.
	Claim 4 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 4 of U.S. Patent No. 10623794 in view of Schmidt et al. (US 2015/0381690). Although the claims at issue are not identical, they are not patentably the claimed subject matter is not patentably distinct from the subject matter claimed in the commonly owned patent.
Claim 5 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10623794 in view of Schmidt et al. (US 2015/0381690). Although the claims at issue are not identical, they are not patentably distinct from each other because the claimed subject matter is not patentably distinct from the subject matter claimed in the commonly owned patent.
Claim 6 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 3 of U.S. Patent No. 10623794 in view of Schmidt et al. (US 2015/0381690). Although the claims at issue are not identical, they are not patentably distinct from each other because the claimed subject matter is not patentably distinct from the subject matter claimed in the commonly owned patent.
Claim 7 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 5 of U.S. Patent No. 10623794 in view of Schmidt et al. (US 2015/0381690). Although the claims at issue are not identical, they are not patentably distinct from each other because the claimed subject matter is not patentably distinct from the subject matter claimed in the commonly owned patent.
Claim 8 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 6 of U.S. Patent No. 10623794 in view of Schmidt et al. (US 2015/0381690). Although the claims at issue are not identical, they are not patentably distinct from each other because the claimed subject matter is not patentably distinct from the subject matter claimed in the commonly owned patent.
9 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 7 of U.S. Patent No. 10623794 in view of Schmidt et al. (US 2015/0381690). Although the claims at issue are not identical, they are not patentably distinct from each other because the claimed subject matter is not patentably distinct from the subject matter claimed in the commonly owned patent.
Claim 10 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 11 of U.S. Patent No. 10623794. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 10 is generic to a species or sub-genus claimed in patent claim 11, i.e., the entire scope of the patent claim 11 falls within the scope of the claim 10 of the application.
Claim 12 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10623794. Although the claims at issue are not identical, they are not patentably distinct from each other because the claimed subject matter is not patentably distinct from the subject matter claimed in the commonly owned patent.
Claim 13 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 8 of U.S. Patent No. 10623794. Although the claims at issue are not identical, they are not patentably distinct from each other because the claimed subject matter is not patentably distinct from the subject matter claimed in the commonly owned patent.
Claim 14 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 4 of U.S. Patent No. 10623794. Although the claims at issue the claimed subject matter is not patentably distinct from the subject matter claimed in the commonly owned patent.
Claim 15 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 11 of U.S. Patent No. 10623794. Although the claims at issue are not identical, they are not patentably distinct from each other because the claimed subject matter is not patentably distinct from the subject matter claimed in the commonly owned patent.
Claim 16 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 15 of U.S. Patent No. 10623794. Although the claims at issue are not identical, they are not patentably distinct from each other because the claimed subject matter is not patentably distinct from the subject matter claimed in the commonly owned patent.
Claim 17 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 16 of U.S. Patent No. 10623794. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 17 is generic to a species or sub-genus claimed in patent claim 16, i.e., the entire scope of the patent claim 16 falls within the scope of the claim 17 of the application.
Claim 19 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 16 of U.S. Patent No. 10623794. Although the claims at issue are not identical, they are not patentably distinct from each other because the claimed subject matter is not patentably distinct from the subject matter claimed in the commonly owned patent.
20 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 16 of U.S. Patent No. 10623794. Although the claims at issue are not identical, they are not patentably distinct from each other because the claimed subject matter is not patentably distinct from the subject matter claimed in the commonly owned patent.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 and 8-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over a combination of Potrebic et al. (US 2010/0162292), Hayashi et al. (US 2010/0199301), and Schmidt et al. (US 2015/0381690).

Regarding claim 1, Potrebic teaches a method comprising:

receiving, by the processing system, from the client device a selection of a format for presentation of the media content item ([0038], “Thus in this instance the user is automatically provided access to high-definition channels, which may be provided even in an instance in which the user requests a standard-definition channel (e.g., by redirecting), further discussion of which may be found in relation to FIG. 6.” [0052]-[0054], Figs. 3-5),
the format selected from a second list of formats generated by the client device in accordance with filtering of the first list of formats using filtering criteria [0052]-[0053], [0054], “this instance, the access module 130 may determine that the hardware and software content capabilities 136 of the client 104 support high definition output. Accordingly, access module 130 may communicate this information to the EPG module 132 such that representations of the high-definition channels (e.g., channels 104 and 105) and the respective content available via those channels is output in the EPG 138, thereby giving access to those channels. The access module 130 may also exclude standard-definition channels (e.g., channels 4 and 5) and representations of the respective content available via those channels from being output in the EPG 138….” Figs. 3-5),

transmitting, by the processing system, the media content item in the selected format to the client device ([0038], “Thus in this instance the user is automatically provided access to high-definition channels, which may be provided even in an instance in which the user requests a standard-definition channel (e.g., by redirecting), further discussion of which may be found in relation to FIG. 6.” [0052]-[0054], Figs. 3-5); and
transmitting, by the processing system, the media content item in a new format different from the selected format ([0050], “The access module 130 may then determine that an SD version is available and tune to the SD version. The access module may also inform a user that the SD stream is being viewed since HD stream is not available. In an implementation, when the HD stream becomes available, the access module 130 may automatically tune to that stream.” [0072]-[0073], [0074], “The access module 130 may then manage which stream will be sued to provide the content represented in the EPG, such as whether a stream is available (e.g., the household example above), based on cost, capabilities of the client 104, and so on. Further, this management may be performed dynamically in response to the request to address changing considerations, e.g., whether an HD stream has become available in a household.” Fig. 9).

Hayashi teaches responsive to an interruption during a presentation of media content item in a selected format, transmitting the media content item in a new format different from the selected format ([0650], “That is, when a received CNR comes close to the predetermined threshold, for example, the image of an SHD content may be, if not impossible to be displayed, poorly displayed with noise occurring on the screen. … When either one of the received CNRs has fallen below the first threshold, the CPU 6045 displays a small-size window on the screen, and reproduces and displays the HD/SD content (i.e., the lower-layer AV stream) in the small-size window. The CPU 6045 also displays a message that the reception is poor, and also a message for inquiring as to whether or not to reproduce the HD/SD content that is being displayed in the window. If, in response to this, the user performs an operation of selecting the display of the HD/SD content, the decoding of the higher-layer AV stream may be stopped at that time, and the decoding of the lower-layer AV stream may be performed (the window is deleted). If the user does not perform an operation of selecting the display of the HD/SD content, the decoding of the lower-layer AV stream is performed when either one of the received CNRs has fallen below the second threshold. This 
In view of Hayashi’s teaching, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Potrebic such that the transmitting of the media content item in a new format different from the selected format is responsive to an interruption during a presentation of the media content item in the selected format. By enabling a means for presenting content in a different format responsive to a transmission failure, the modification would allow the system to continue to provide content to users with minimal interruption following a transmission error and/or failure. The modification would sever to improve overall user convenience. See Hayashi, [0650].
The combination teaches the limitations specified above; however, the combination does not expressly teach wherein the media content item comprises a plurality of chunks, and wherein the media content item is transmitted in the new format beginning with a next succeeding chunk of the plurality of chunks, a temporal boundary between successive chunks providing a switching point between the selected format and the new format.
Schmidt teaches:
wherein the media content item comprises a plurality of chunks, and wherein the media content item is transmitted in the new format beginning with a next succeeding chunk of the plurality of chunks ([0067], “In other words, if chunk N is being delivered while chunk N+1 is being transcoded and a network 
a temporal boundary between successive chunks providing a switching point between the selected format and the new format ([0067], “In other words, if chunk N is being delivered while chunk N+1 is being transcoded and a network bandwidth drop can be detected in the first few hundred milliseconds of chunk N download, the transcoder bit rate and/or resolution of chunk N+1 can be changed during its creation to better match the network bandwidth currently being experienced. This allows for more reliable download of chunk N+1 than if it had been created at a bit rate too large to be transmitted over the available bandwidth in the chunk time.” That is, the switching point between chunk N and chunk N+1 comprises a temporal boundary.).
In view of Schmidt’s teaching, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Potrebic such that the media content item comprises a plurality of chunks, and such that the media content item is transmitted in the new format beginning with a next succeeding chunk of the plurality of chunks, a temporal boundary between successive chunks providing a switching point between the selected format and the new format. The modification 

Regarding claim 10, Potrebic teaches a device comprising a processing system including a processor of a media service provider, and a memory that stores executable instructions ([0025], [0045], Fig. 1). The rejection of claim 1 is similarly applied to the remaining limitations of claim 10.

Regarding claim 17, Potrebic teaches a machine-readable medium comprising executable instructions that, when executed by a processing system including a processor, facilitate performance of operations ([0025], [0045], Fig. 1). The rejection of claim 1 is similarly applied to the remaining limitations of claim 17.

Regarding claims 2, 12, and 19, the combination further teaches:
receiving, by the processing system, from the client device a notice identifying a default format selected from the second list of formats; and responsive to a failure of transmission of the media content item during the presentation of the media content item, transmitting, by the processing system, the media content item in the default format (Hayashi: [0650], “That is, when a received CNR comes close to the predetermined threshold, for example, the image of an SHD content may be, if not impossible to be displayed, poorly displayed with noise occurring on the screen. … When either one of the received CNRs has fallen below the first threshold, the CPU 6045 displays a small-size 

Regarding claims 3 and 13, the combination further teaches:
receiving, by the processing system, a selection of an alternate format, wherein the client device selects the alternate format responsive to initiation of the transmitting in the default format; and transmitting, by the processing system, the media content item in the alternate format (Potrebic: [0050], “the access module 130 may make a dynamic determination based on what streams are currently being used. For instance, a house may support two high-definition streams and two additional standard definition streams at any one time. If both 

Regarding claims 4 and 14, the combination further teaches wherein the transmission of the media content item is dynamically altered from the selected format or the new format to the default format during the presentation of the media content item (Potrebic: [0050], “the access module 130 may make a dynamic determination based on what streams are currently being used. For instance, a house may support two high-definition streams and two additional standard definition streams at any one time. If both high-definition streams are ‘in use’ in other parts of the house, the access module 130 may perform the following actions. First, when a request is received for a channel having content that is available in high definition (HD) and standard definition (SD) versions, the access module may determine that both available HD streams are in use. The access module 130 may then determine that an SD version is available and tune to the SD version. The access module may also inform a user that the SD stream is being viewed since HD stream is not available. In an implementation, when the HD stream 

Regarding claims 5, 15, and 20, the combination further teaches wherein the new format is selected responsive to a change in environment of the client device during transmission of a chunk of the plurality of chunks ([0067], “In other words, if chunk N is being delivered while chunk N+1 is being transcoded and a network bandwidth drop can be detected in the first few hundred milliseconds of chunk N download, the transcoder bit rate and/or resolution of chunk N+1 can be changed during its creation to better match the network bandwidth currently being experienced. This allows for more reliable download of chunk N+1 than if it had been created at a bit rate too large to be transmitted over the available bandwidth in the chunk time.”).
However, the combination as presently combined does not expressly teach that the new format is selected from a third list of formats generated by the client device.
Potrebic teaches a list of formats generated by a client device ([0052]-[0053], [0054], “this instance, the access module 130 may determine that the hardware and software content capabilities 136 of the client 104 support high definition output. Accordingly, access module 130 may communicate this information to the EPG module 132 such that representations of the high-definition channels (e.g., channels 104 and 105) and the respective content available via those channels is output in the EPG 138, thereby giving access to those channels. The access module 130 may also exclude standard-definition channels (e.g., channels 4 and 5) and representations of the respective content available via those channels from being output in the EPG 138….” 
Considering the references together, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination such that the new format is selected from a third list of formats generated by the client device in order to ensure that content is presented in a format supported and compatible with client devices.

Regarding claims 6 and 16, the combination further teaches wherein the third list of formats is generated in accordance with a second filtering of the first list of formats by the client device (Potrebic: [0052]-[0053], [0054], “this instance, the access module 130 may determine that the hardware and software content capabilities 136 of the client 104 support high definition output. Accordingly, access module 130 may communicate this information to the EPG module 132 such that representations of the high-definition channels (e.g., channels 104 and 105) and the respective content available via those channels is output in the EPG 138, thereby giving access to those channels. The access module 130 may also exclude standard-definition channels (e.g., channels 4 and 5) and representations of the respective content available via those channels from being output in the EPG 138….” Figs. 3-6. That is, it would be evident to one of ordinary skill in the art that filtering of the first list of formats by the client device may be repeated.).



Regarding claim 9, the combination further teaches wherein the filtering criteria comprise a coding scheme for the media content item (Potrebic: [0052]-[0053], [0054], “this instance, the access module 130 may determine that the hardware and software content capabilities 136 of the client 104 support high definition output. Accordingly, access module 130 may communicate this information to the EPG module 132 such that representations of the high-definition channels (e.g., channels 104 and 105) and the respective content available via those channels is output in the EPG 138, thereby giving access to those channels. The access module 130 may also exclude standard-definition channels (e.g., channels 4 and 5) and representations of the respective content available via those channels from being output in the EPG 138….” Figs. 3-5).



Regarding claim 18, the combination further teaches:
wherein the new format is different from the selected format (Potrebic: [0050], “The access module 130 may then determine that an SD version is available and tune to the SD version. The access module may also inform a user that the SD stream is being viewed since HD stream is not available. In an implementation, when the HD stream becomes available, the access module 130 may automatically tune to that stream.” [0072]-[0073], [0074], “The access module 130 may then manage which stream will be sued to provide the content represented in the EPG, such as whether a stream is available (e.g., the household example above), based on cost, capabilities of the client 104, and so on. Further, this management may be performed dynamically in response to the 
wherein a temporal boundary between successive chunks comprises a switching point between the selected format and the new format (Schmidt: [0067], “In other words, if chunk N is being delivered while chunk N+1 is being transcoded and a network bandwidth drop can be detected in the first few hundred milliseconds of chunk N download, the transcoder bit rate and/or resolution of chunk N+1 can be changed during its creation to better match the network bandwidth currently being experienced. This allows for more reliable download of chunk N+1 than if it had been created at a bit rate too large to be transmitted over the available bandwidth in the chunk time.” That is, the switching point between chunk N and chunk N+1 comprises a temporal boundary.).

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over a combination of Potrebic, Hayashi, Schmidt, and Owen (US 8990408).

Regarding claim 7, the combination teaches the limitations specified above; however, the combination does not expressly teach that the change in environment of the client device comprises a change in a physical environment of the client device.
Owen teaches selecting a new format responsive to a change in environment of a client device, the change in environment of the client device comprising a change in a physical environment of the client device (Col. 6, lines 4-40, “The smartphone may experience different connection speeds due to the user moving from one physical 
In view of Owen’s teaching, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination such that that the change in environment of the client device comprises a change in a physical environment of the client device. The modification would enable a combined system to provide users with an uninterrupted stream of content while the user is in movement, thereby improving the user experience.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Khouzam et al. (US 2009/0328124) discloses a client computer based method for video playback switching in response to changing network conditions is implemented ([0011]).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL R TELAN whose telephone number is (571)270-5940. The examiner can normally be reached on 9:30AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nasser Goodarzi can be reached on (571) 272-4195. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.